CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is by and between BeesFree, Inc., a
Nevada corporation (“BeesFree”) and Andrea Festuccia (“Consultant”). As used
herein, the “Company” refers to BeesFree and each of its direct or indirect
subsidiaries, collectively. This Agreement is entered into as of February 12,
2014 (“Effective Date”). The parties agree to this Agreement as follows:

 

RECITALS

 

The Company wishes to utilize certain services which can be performed by
Consultant, and Consultant can provide and desires to render to the Company such
services, and the parties agree that it would be to their mutual advantage to
execute this Agreement and thereby define the terms and conditions which shall
control the rendering of services provided to the Company by Consultant. This
Agreement does not purport to set forth all of the terms and conditions of the
services provided to the Company by Consultant.

 

In consideration of the promises and mutual covenants in this Agreement, the
Company and Consultant agree as follows:

 

I.            Services to be Provided by Consultant

 

A.           Description of Consulting Services. Subject to the terms of this
Agreement, the Company retains Consultant, and Consultant agrees with the
Company, to serve as Chief Strategist to the Company for the purpose of (i)
identifying potential ideas and/or methods to enhance value, quality,
competitiveness and performance of the Company’s products; (ii) identifying
potential opportunities with respect to distribution of the Company’s products;
(iii) identifying potential opportunities with respect to financing, joint
venture and like transactions; and/or (iv) assisting the Company’s sales and
marketing efforts (collectively, the services to be performed by Consultant
shall be the “Consulting Services”). It is agreed that other consulting services
may be undertaken that are outside the foregoing scope of these services by
mutual consent. Consultant will devote such time, attention, energy, knowledge,
professional efforts and skills as reasonably necessary to perform his duties
and obligations hereunder and he will abide by all Company policies as well as
all applicable laws. Notwithstanding anything contained herein to the contrary,
it is understood that Consultant shall devote a minimum of twenty-five (25)
hours a week in the performance of his Consulting Services hereunder. Consultant
and the Company agree that Consultant may maintain his already existing
roles/contracts with other organization/companies but that he shall not engage
in other business activities that could be reasonably interfere with his
responsibilities to the Company hereunder or that could reasonably create a
conflict of interest with the Company.

 

B.           Company’s Reliance. The Company is entering into this Agreement in
reliance on Consultant’s special and unique abilities in rendering the
Consulting Services and Consultant will use Consultant’s best effort, skill,
judgment, and ability in rendering the Consulting Services.

 

C.           Representations by Consultant. Consultant represents to the Company
that Consultant is under no contractual, legal or fiduciary obligation or burden
that reasonably may be expected to interfere with Consultant’s ability to
perform the Consulting Services in accordance with the Agreement’s terms,
including without limitation any agreement or obligation to or with any other
company, and that Consultant is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Consultant’s
engagement by the Company or to refrain from competing, directly or indirectly,
with the business of any other party. Consultant agrees that Consultant will not
use, distribute or provide to anyone at the Company any confidential or
proprietary information belonging to any other company or entity, at any time
during Consultant’s performance under this Agreement. Consultant further
represents that Consultant’s performance of the Consulting Services will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by Consultant in confidence or in trust prior to this Agreement,
and Consultant will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any other
party.

 

Consulting AgreementPage 1

 

 

D.           Nature of Relationship Between Parties. Consultant will render the
Consulting Services in this Agreement as an independent contractor, while
specifically adhering to the rules, policies, regulations and procedures of the
Company, as may be amended by the Company at any time. Except as otherwise
specifically agreed to by the Company in writing, Consultant shall have no
authority or power to bind the Company with respect to third parties and
Consultant shall not represent to third parties that Consultant has authority or
power to bind the Company. It is not the intention of the parties to this
Agreement to create, by virtue of this Agreement, any employment relationship,
trust, partnership, or joint venture between Consultant and the Company or any
of its affiliates, except as specifically provided in this Agreement, to make
them legal representatives or agents of each other or to create any fiduciary
relationship or additional contractual relationship among them.

 

II.          COMPENSATION FOR CONSULTING SERVICES

 

A.            Consulting Fee. In consideration for the services to be provided
by Consultant hereunder, as well as his agreement to abide by the restrictive
covenant provisions herein, the Company shall pay Consultant a consulting fee of
U.S. $240,000 per year payable at a rate of $20,000.00 per month (the
“Consulting Fee”) commencing on the date hereof.

 

B.           Expense Reimbursement. The Company shall reimburse Consultant for
all reasonable business expenses Consultant incurs in performing the Consulting
Services, provided that Consultant receives prior written approval from the
Company and the expenses are in compliance with the Company’s travel and expense
policies. Consultant shall submit all appropriate and supporting documentation
for expense reimbursement. Reimbursement will be made in accordance with the
Company’s expense reimbursement policies.

 

C.           Benefits. Consultant shall at all times be an independent
contractor (and not an employee or agent of the Company); therefore, Consultant
shall not be entitled to participate in any benefit plans or programs that the
Company provides or may provide to its employees, including, but not limited to,
pension, profit-sharing, medical, dental, workers’ compensation, occupational
injury, life insurance and vacation or sick benefits.

 

D.           Workers’ Compensation. Consultant understands and acknowledges that
the Company shall not obtain workers’ compensation insurance covering
Consultant.

 

III.         PAYMENT OF TAXES

 

A.           Foreign, Federal, State, and Local Taxes. Neither foreign, federal,
state, or local income tax nor payroll tax of any kind shall be withheld or paid
by the Company on behalf of Consultant. Consultant shall not be treated as an
employee of the Company with respect to services performed under the Agreement
for foreign, federal, state, or local tax purposes.

 

B.           Notices to Consultant About Tax Duties And Liabilities. Consultant
understands that Consultant is responsible to pay, according to the applicable
law, Consultant’s income taxes. The parties agree that any tax consequences or
liability arising from the Company’s payments to Consultant shall be the sole
responsibility of Consultant. Should any foreign, state or federal taxing
authority determine that any of the compensation under Section II(A) constitute
income subject to withholding under any foreign, federal or state law, then
Consultant agrees to indemnify and hold the Company harmless for any and all tax
liability, including, but not limited to, taxes, levies, assessments, fines,
interest, costs, expenses, penalties, and attorneys’ fees.

 

Consulting AgreementPage 2

 

 

IV.          INDEMNIFICATIONS AND COVENANTS

 

A.           Limitations on the Company’s Liability and Consultant’s
Indemnification of the Company. By entering into this Agreement and receiving
the Consulting Services, but subject to the other Agreement terms, the Company
will not be liable for any Damages (defined below) caused by Consultant’s
dishonesty, willful misconduct, or gross negligence or for Consultant’s breach
of this Agreement. Consultant shall indemnify and hold harmless the Company from
and against all losses, judgments, damages, expenses (including, without
limitation, reasonable fees and expenses of counsel), liabilities, judgments,
and amounts paid in settlement (collectively “Damages”) incurred by or asserted
against the Company arising from, as a result of, in connection with, or
relating to Consultant’s dishonesty, willful misconduct, or gross negligence in
performing this Agreement or for Consultant’s breach of this Agreement.

 

B.           Consultant’s Standard of Care. Consultant will provide Consultant’s
services under this Agreement with the same degree of care, skill, and prudence
that would be customarily exercised in the Company’s best interest.

 

C.           Confidential Information, Non-Disclosure Agreement and Work Product
Ownership.

 

(i)          Confidential Information. The Company shall provide Consultant
Confidential Information (defined below). Consultant acknowledges and agrees
that during the Term of this Agreement, the Company shall grant Consultant
otherwise prohibited access to its trade secrets and other confidential
information which is not known to the Company’s competitors or within the
Company’s industry generally, which was developed by the Company over a long
period of time and/or at its substantial expense, and which is of great
competitive value to the Company. For purposes of this Agreement, “Confidential
Information” includes all trade secrets and confidential and proprietary
information of the Company, including, but not limited to, the following:
software, technical, and business information relating to the Company’s
inventions and products (including product construction and product
specifications), research, development, production processes, manufacturing and
engineering processes, finances, services, know-how, technical data, policies,
strategies, designs, formulas, programming standards, developmental or
experimental work, improvements, discoveries, plans for research or future
products, database schemas or tables, infrastructure, development tools or
techniques, training manuals, marketing and sales plans and strategies, business
plans, budgets, financial information and data, customer and client information,
prices and pricing strategies, costs, customer and client lists and profiles,
employee, customer and client nonpublic personal information, supplier lists,
business records, audit processes, management methods and information, reports,
recommendations and conclusions, information regarding the names, contact
information, skills and compensation of employees and contractors of the
Company, and other business information disclosed or made available to
Consultant by the Company, either directly or indirectly, in writing, orally, or
by drawings or observation.

 

Consulting AgreementPage 3

 

 

(ii)          Non-Disclosure.

 

(a)          In exchange for the Company’s agreement to provide Consultant with
Confidential Information and to protect the Company’s legitimate business
interests, Consultant shall hold all Confidential Information in strict
confidence. Consultant shall not, during the Term of this Agreement or at any
time thereafter, disclose to anyone, or publish, use for any purpose, exploit,
or allow or assist another person to use, disclose or exploit, except for the
benefit of the Company, without prior written authorization, any Confidential
Information or part thereof, except as permitted: (1) in the ordinary course of
the Company’s business or Consultant’s work for the Company; or (2) by law.
Consultant shall use all reasonable precautions to assure that all Confidential
Information is properly protected and kept from unauthorized persons. Further,
Consultant shall not directly or indirectly, use the Company’s Confidential
Information to: (1) call upon, solicit business from, attempt to conduct
business with, conduct business with, interfere with or divert business away
from any customer, client, vendor or supplier of the Company with whom or which
the Company conducted business within the twelve (12) months prior to
Consultant’s termination from Consultant’s engagement with the Company; and/or
(2) recruit, solicit, hire or attempt to recruit, solicit, or hire, directly or
by assisting others, any persons employed by or associated with the Company.

 

(b)          Subject to Section IV.C.(ii)(c), Consultant agrees that Consultant
shall not use or disclose any confidential or trade secret information belonging
to any former employer or third party, and Consultant shall not bring onto the
premises of the Company or onto any Company property any confidential or trade
secret information belonging to any former employer or third party without such
third parties’ consent.

 

(c)          During the Term of this Agreement, the Company will receive from
third parties their confidential and/or proprietary information, subject to a
duty on the Company’s part to maintain the confidentiality of and to use such
information only for certain limited purposes. Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person or organization or to use it except as necessary in
the course of Consultant’s Consulting Services with the Company and in
accordance with the Company’s agreement with such third party.

 

(iii)        Work Product.

 

(a)          Any and all intellectual property that Consultant may make,
conceive, discover, or develop, either solely or jointly with any other person
or persons, at any time during the Term of this Agreement in connection with the
Consulting Services, whether at the request or upon the suggestion of the
Company or otherwise, shall be the sole and exclusive property of the Company.
Consultant hereby assigns to the Company, without further compensation, all
rights, titles and interest in all such intellectual property rights in all
countries of the world, including but not limited to all patent, copyright,
trade secret and other proprietary rights therein.

 

(b)          Consultant shall take all actions necessary so that the Company can
prepare and present patent and copyright applications therefore, and can secure
such copyright registrations or patents wherever possible, as well as reissue
renewals, and extensions thereof, and can obtain the record title to such
copyright or patents. Consultant shall not be entitled to any additional or
special compensation or reimbursement regarding any such intellectual property.
Consultant acknowledges that the Company from time to time may have agreements
with other persons or entities which impose obligations or restrictions on the
Company regarding inventions made during the course of work thereunder or
regarding the confidential nature of such work. Consultant agrees to be bound by
all such obligations and restrictions and to take all action necessary to
discharge the obligations of the Company.

 

(c) In the event that Consultant uses or incorporates any works owned by
Consultant, third party materials or other pre-existing materials not owned by
the Company (“Pre-existing Materials”) as part of the Consulting Services or
related deliverables, Consultant hereby grants the Company a perpetual,
irrevocable, royalty free, worldwide, transferable and sublicensable license to
make, use, sell, import, reproduce, create derivative works of, distribute,
publicly perform and display, and otherwise exploit such Pre-existing Materials.

 

Consulting AgreementPage 4

 

 

(iv)        Return of Company Property.      Upon the termination of
Consultant’s Consulting Services under this Agreement for any reason or no
reason, Consultant shall immediately return and deliver to the Company any and
all Confidential Information, software, devices, data, reports, proposals,
lists, correspondence, materials, equipment, computers, hard drives, papers,
books, records, documents, memoranda, manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, books of account, drawings,
prints, plans, and the like which belong to the Company or relate to the
Company’s business and which are in Consultant’s possession, custody or control,
whether prepared by Consultant or others. If at any time after termination of
Consultant’s Consulting Services under this Agreement, for any reason or no
reason, Consultant determines that Consultant has any Confidential Information
in Consultant’s possession or control, Consultant shall immediately return to
the Company all such Confidential Information in Consultant’s possession or
control, including all copies and portions thereof. Further, Consultant shall
not retain any Confidential Information, data, information or documents
belonging to the Company or any copies thereof (in electronic or hard copy
format).

 

V.          PERIOD OF AGREEMENT; TERMINATION

 

A.           Period. This Agreement is effective from the Effective Date and
shall continue until February 11, 2018 (“Term”). The Company may terminate this
Agreement for any reason or no reason, at any time, with or without “Cause”,
upon five (5) days prior written notice to Consultant. If this Agreement is
terminated, either prior to or at the expiration of the Term, and the parties
fail to execute a new agreement, all services will be discontinued as of the
date of such termination; provided, however, Consultant shall use Consultant’s
best efforts to complete all services commenced prior to such termination at the
discretion of the Company. In the event Consultant terminates this Agreement for
any reason, or the Company terminates this Agreement for Cause, the Company will
pay Consultant any accrued but unpaid Consulting Fees as of the date of such
termination. In the event that Consultant’s services are terminated by the
Company without “Cause”, in addition to the payment of any accrued but unpaid
Consulting Fees as of the date of such termination, the Company shall pay a
one-time lump sum of one hundred thousand ($100,000) dollars within thirty (30)
days of such termination.

 

“Cause” shall mean, with respect to the Consultant, the following: (i) the
commission of a felony or other crime involving moral turpitude, or the
commission of any other act or omission involving dishonesty or fraud with
respect to the Company or any of its customers or suppliers; (ii) any breach of
fiduciary duty, willful misconduct or gross negligence with respect to the
Company; (iii) any substantial and repeated failure to perform duties as
reasonably directed by the Board; provided, however, that if any such breach is
subject to cure, Consultant shall be entitled to written notice of and an
opportunity to cure such breach to the Company’s reasonable satisfaction within
30 calendar days of notice of such breach; (iv) and material breach of this
Agreement; provided, however, that if any such breach is subject to cure,
Consultant shall be entitled to written notice of and an opportunity to cure
such breach to the Company’s reasonable satisfaction within 30 calendar days of
notice of such breach; (v) any action taken against Consultant by a regulatory
body or self-regulatory organization that materially impairs the Consultant from
performing his duty for a period of more than 180 days; or (vi) alcoholism or
drug addiction which materially impairs the Consultant’s ability to perform his
duties.

 

An act or failure to act shall not be “willful” if (A) done by the Executive in
good faith and (B) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.

 

B.           Survival. The provisions set forth in Sections IV and VI.A shall
survive termination or expiration of this Agreement. In addition, all provisions
of this Agreement, which expressly continue to operate after the termination of
this Agreement, shall survive the Agreement’s termination or expiration.

 

Consulting AgreementPage 5

 

 

VI.         OTHER PROVISIONS

 

A.           Non-Disparagement. Consultant agrees that the Company’s goodwill
and reputation are assets of great value to the Company which have been obtained
and maintained through great costs, time and effort. Therefore, Consultant
agrees that during the term of this Agreement and at all times thereafter,
Consultant shall not in any way disparage, libel or defame the Company, its
business or business practices, its products or services, or its consultants,
officers or directors. Consultant further agrees that during the term of this
Agreement and at all times thereafter, Consultant shall not, directly or
indirectly, communicate in any manner with any member of the press or media
concerning the Company, its affiliates, current or former officers, directors,
or consultants except as permitted by law and/or Company policy.

 

B.           Partial Invalidity. In the event any court of competent
jurisdiction holds any provision of this Agreement to be invalid or
unenforceable, such invalid or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required, and the remaining
provisions shall not be affected or invalidated and shall remain in full force
and effect.

 

C.           Reformation. Consultant agrees that in the event any of the
covenants contained in this Agreement shall be held by any court to be effective
in any particular area or jurisdiction only if said covenant is modified to
limit its duration or scope, then the court shall have such authority to so
reform the covenant and the parties hereto shall consider such covenant(s)
and/or other provisions so as to comply with the order of any such court and, as
to all other jurisdictions, the covenants contained herein shall remain in full
force and effect as originally written.

 

D.           Entire Agreement. This Agreement is the entire agreement between
the parties with respect to the subject matter hereof, and fully supersedes any
and all prior agreements, understandings, or representations between the
parties, whether oral or written, pertaining to the subject matter of this
Agreement. Consultant represents and acknowledges that in executing this
Agreement, Consultant does not rely, and has not relied, upon any
representation(s) by the Company or its agents except as expressly contained in
this Agreement. Consultant agrees that Consultant has used Consultant’s own
judgment in executing this Agreement. This Agreement may not be amended unless
it is in writing and signed by Consultant and the Company.

 

E.           Controlling Law. Any dispute in the meaning, effect, or validity of
this Agreement and/or any dispute arising out of Consultant’s relationship with
the Company shall be resolved in accordance with the laws of the State of New
York without regard to the conflict of laws provisions thereof. Venue of any
litigation arising from this Agreement or Consultant’s relationship with the
Company shall be in a state district court of competent jurisdiction in New York
County, New York, or the United States District Court for the Southern District
of New York. Consultant consents to personal jurisdiction of the state district
courts of New York County, New York and to the United States District Court for
the Southern District of New York, and agrees that Consultant shall not
challenge personal jurisdiction in such courts. Consultant waives any objection
that Consultant may now or hereafter have to the venue or jurisdiction of any
proceeding in such courts or that any such proceeding was brought in an
inconvenient forum (and agrees not to plead or claim the same).

 

F.           Voluntary Agreement. Consultant acknowledges that Consultant has
had an opportunity to consult with an attorney or other counselor concerning the
meaning, import, and legal significance of this Agreement, and Consultant has
read this Agreement, as signified by Consultant’s signature hereto, and
Consultant is voluntarily executing the same after, if sought, advice of counsel
for the purposes and consideration herein expressed.

 

Consulting AgreementPage 6

 

 

 

G.           Limitations on Assignment. In entering into this Agreement, the
Company is relying on the unique services of Consultant; services from another
company or contractor will not be an acceptable substitute. Except as provided
in this Agreement, Consultant may not assign this Agreement or any of the rights
or obligations set forth in this Agreement without the explicit written consent
of the Company. Any attempted assignment by Consultant in violation of this
paragraph shall be void.

 

H.           Headings. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

I.            Counterparts. This Agreement and amendments to it will be in
writing and may be executed in counterparts. Each counterpart will be deemed an
original, but both counterparts together will constitute one and the same
instrument. This Agreement may also be executed via facsimile or by e-mail
delivery of a “.pdf” format data file, either of which shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) this Agreement with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

 

J.           Ambiguities.    Any rule of construction to the effect that
ambiguities shall be resolved against the drafting party shall not apply to the
interpretation of this Agreement.

 

[Signature Page Follows]

 

Consulting AgreementPage 7

 

 

The signatures below indicate that the Parties have read, understand and will
comply with this Agreement.

 

CONSULTANT:

 

ANDREA FESTUCCIA

 

Signature: /S/ ANDREA FESTUCCIA  

 

Printed Name: Andrea Festuccia

 

Date: February 12, 2014

 

COMPANY:

 

BEESFREE, INC.

 

Signature: /S/ JOSEPH FASCIGLIONE  

 

Name: Joseph Fasciglione

 

Title: Interim Chief Financial Officer

 

  

 